Appellate Case: 21-4107   Document: 010110768882      Date Filed: 11/15/2022   Page: 1
                                                                         FILED
                                                             United States Court of Appeals
                                     PUBLISH                         Tenth Circuit

                   UNITED STATES COURT OF APPEALS November 15, 2022
                                                                    Christopher M. Wolpert
                          FOR THE TENTH CIRCUIT                         Clerk of Court
                     ____________________________________________

  WASATCH TRANSPORTATION,
  INC.,

         Plaintiff - Appellant,

  v.                                                      No. 21-4107

  FOREST RIVER, INC.,
  d/b/a Glaval Bus,

         Defendant - Appellee.
                  _____________________________________________

                Appeal from the United States District Court
                           for the District of Utah
                      (D.C. No. 2:17-CV-00752-HCN)
                  ______________________________________________

 Matthew N. Evans (Carol A. Funk and Whitney Hulet Krogue, with him on
 the briefs), Ray Quinney & Nebeker P.C., Salt Lake City, Utah, for
 Plaintiff-Appellant.

 John D. Papageorge, Taft Stettinius & Hollister LLP, Indianapolis, Indiana
 (Nadine E. McSpadden, Taft Stettinius & Hollister, and Andrew D. Wright
 and Scarlet R. Smith, Strong & Hanni, P.C., Salt Lake City, Utah, with him
 on the briefs), for Defendant-Appellee.
                    ______________________________________________

 Before HOLMES, BACHARACH, and PHILLIPS, Circuit Judges.
              _______________________________________________

 BACHARACH, Circuit Judge.
            _________________________________________
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 2



       The English language is full of words with possibilities for multiple

 meanings based on the context. An example is the word warranty, which

 can refer to the length of the protection, the parts and functions that are

 covered, or the available remedies. For example, a car manufacturer might

 refer to its warranty as one for 5 years or 100,000 miles. But the

 manufacturer might also refer to a warranty based on the parts that are

 covered or the available remedies. For instance, a manufacturer might refer

 to its warranty as one covering only repair costs.

       If a customer testifies that he saw the manufacturer’s warranty, was

 he referring to the length, the covered parts or functions, or the remedies?

 Here the district court assumed that the customer must be referring to the

 covered parts and the available remedies. But that assumption may be

 wrong; the customer could have been using the word warranty to refer to

 the duration.

 I.    Wasatch Transportation buys three buses from Forest River, Inc.

       The meaning of the word warranty figures prominently in this

 appeal. A transportation company (Wasatch Transportation, Inc.) needed

 three buses to comply with a state contract. Compliance required

 particularly durable buses because the routes would exceed 350 miles in

 inclement weather with substantial changes in elevation.




                                        2
Appellate Case: 21-4107   Document: 010110768882    Date Filed: 11/15/2022   Page: 3



       To carry out the state contract, Wasatch considered buying Synergy

 buses from the manufacturer (Forest River, Inc.). 1 A Wasatch executive

 spoke with Forest River’s sales personnel, who allegedly said that the

 Synergy buses

             could handle the route,

             would be a great fit for the route,

             were great buses, and

             were “[q]uality buses” that Forest River “would take really
              good care of” and would “be amazing when they were done.”

 Appellant’s App’x vol. 2, at 263–65. Wasatch bought three Synergy buses

 from Forest River, allegedly based on these assurances about the buses.

 II.   Forest River provides written warranties for fraud and breach of
       warranty.

       For each bus, Forest River provided a warranty packet containing

 three limitations:

       1.     The warranty covered only repair costs.

       2.     The warranty was exclusive, taking the place of other possible
              warranties.

       3.     The warranty provided the buyer’s only remedy for defects
              under any legal theory.

 Id. at 444–45.




 1
       Forest River does business as “Glaval Bus.”
                                        3
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 4



 III.   After the buses break down, Wasatch sues Forest River for fraud
        and breach of warranty.

        After the purchase, the buses developed mechanical problems.

 According to Wasatch, one bus broke down within 300 miles of Forest

 River’s facility. Even after the bus was repaired, it continued to break

 down. Another bus broke down soon after the purchase and was usable

 only a third of the next year. Given the breakdowns, Wasatch allegedly had

 to buy another bus to comply with the state contract; but the state

 cancelled the contract anyway. Complaining of the cancellation and the

 cost of buying another bus, Wasatch sued Forest River for

             breach of an express warranty that the buses were suitable for
              the route,

             breach of an implied warranty of fitness for a particular
              purpose, and

             fraud. 2

 IV.    The district court grants summary judgment to Forest River.

        The district court granted summary judgment to Forest River,

 reasoning that its warranty packet prevented any relief.

        The court relied on deposition testimony from the Wasatch executive

 who had met with Forest River personnel before buying the buses. In the

 deposition, the executive acknowledged that he’d asked about the warranty


 2
       In district court, Wasatch also claimed negligent misrepresentation.
 But this claim isn’t involved in the appeal.

                                        4
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 5



 and conducted his own research. Given the executive’s testimony, the court

 concluded that “a reasonable factfinder would be required to find . . . that

 [the executive] had the opportunity to review Forest River’s written

 limited warranty and was aware of its terms prior to the purchase.”

 Appellant’s App’x vol. 5, at 1205.

       In the court’s view, Wasatch’s knowledge of the warranty packet

 prevented recovery. For the claims involving breach of warranty, the court

 reasoned that the warranty packet had

             expressly excluded oral warranties and

             omitted a warranty of fitness for a particular purpose.

 For the fraud claim, the court reasoned that Wasatch

             had known of limitations in the warranty packet and

             could not have reasonably relied on Forest River’s statements.

 V.    We apply the summary-judgment standard based on case law
       from Utah and Indiana.

       We conduct de novo review of the district court’s grant of summary

 judgment. Murphy v. City of Tulsa, 950 F.3d 641, 643 (10th Cir. 2019). In

 conducting this review, we consider the evidence in the light most

 favorable to Wasatch. Id. We may affirm only if no genuine dispute of

 material fact exists and Forest River is entitled to judgment as a matter of

 law. Fed. R. Civ. P. 56(a); Simpson v. Univ. of Colo. Boulder, 500 F.3d

 1170, 1174 (10th Cir. 2007).

                                        5
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 6



       In district court, the parties disputed the applicability of Utah law or

 Indiana law. The district court declined to address this dispute, relying on

 the similarities in the states’ case law. Given these similarities, we also

 decline to decide whether Utah law or Indiana law applies. See Dummar v.

 Lummis, 543 F.3d 614, 619 (10th Cir. 2008) (declining to decide whether

 Utah or Nevada law applies because the states’ laws were substantially

 similar in all relevant respects).

 VI.   A factfinder could reasonably conclude that Wasatch had bought
       the buses without knowing about the warranty packet.

       A seller’s warranties are enforceable only if they constituted part of

 the bargain when the parties entered the sales contract. See LWT, Inc. v.

 Childers, 19 F.3d 539, 541 (10th Cir. 1994); see also Hahn v. Ford Motor

 Co., 434 N.E.2d 943, 948 (Ind. Ct. App. 1982) (“A modification of

 warranty or limitation of remedy contained in a manufacturers [sic] manual

 received by purchaser subsequent to sale has not been bargained for and

 thus does not limit recovery for implied or express warranties which arose

 prior to sale.”). Wasatch insists that it bought the buses before learning of

 the warranty packet, rendering its terms unenforceable.

       Wasatch acknowledges that its executive testified that he had bought

 the buses after reviewing Forest River’s warranty. But Wasatch contends

 that the executive was referring only to Forest River’s marketing materials,

 which contained descriptions of the warranty’s duration—not the more


                                        6
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 7



 detailed warranty packet, which reflected the details involving coverage of

 parts and limitations on remedies.

       Forest River interprets the Wasatch executive’s testimony as

 pertaining to the warranty packet, stating that he’d admittedly

              met with Forest River personnel and discussed the length and
               scope of the coverage and

              bought the buses after researching the warranties.

 Appellant’s App’x vol. 2, at 266, 275. For example, Forest River spotlights

 two exchanges in the deposition about the warranty packet:

       Q.      And did anyone . . . give you warranty booklets with the
               buses?

       A.      I can’t remember if the warranty booklets came from Lewis
               or [Forest River] directly.

       Q.      Okay.

       A.      I think they were on the buses when we picked them up
               from [Forest River], actually. There was like a packet
               that—I believe the—the actual exchange took place when
               I picked up my bus from, you know, Rick or Heidi. One of
               those two walked me through the bus and gave me the
               warranty packet, and then we brought it to Lewis.

       Q.      And to your knowledge, the warranty packet was in the
               other two buses?

       A.      Correct.

       Q.      And you had reviewed all of those warranties prior to
               ordering the buses?

       A.      That’s correct.

 Id. at 272.
                                        7
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022    Page: 8




       Q.     Does this document [the warranty packet] refresh your
              memory on the . . . warranty that you may have reviewed?

       A.     It does.

 Id. at 275. From these excerpts, Forest River characterizes the warranty

 packet as part of the bargain.

       In our view, however, a factfinder could reasonably reject Forest

 River’s characterization of the deposition testimony. The Wasatch

 executive acknowledged that he’d reviewed “the warranty” and “ those

 warranties.” Id. at 266, 272, But was he referring to the general terms in

 Forest River’s marketing materials or the details in the warranty packet?

       Wasatch contends that its executive was referring to the general

 terms in the marketing materials. In a declaration, the Wasatch executive

 stated under oath that

             to his knowledge, the warranty packet wasn’t available on
              Forest River’s website,

             during a visit to the Forest River plant, no one had shown him
              the warranty packet, and

             Forest River hadn’t disclosed its disclaimer of liability or
              limitation on damages.

 Appellant’s App’x vol. 4, at 1104. The district court declined to consider

 this declaration on the ground that it was a sham.

       We disagree, concluding that the declaration merited consideration.

 A court may ignore a declaration if it conflicts with a witness’s earlier

                                        8
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 9



 sworn statements and would create a sham factual issue. See Franks v.

 Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986). But the court should not

 ignore a declaration that clarifies ambiguous deposition testimony. Selenke

 v. Med. Imaging of Colo., 248 F.3d 1249, 1258 (10th Cir. 2001).

       The Wasatch executive’s deposition testimony was ambiguous. From

 the deposition, a factfinder could conclude that the executive had reviewed

 the warranty packet before the sale. But a factfinder could also conclude

 that the executive had reviewed the warranty described in Forest River’s

 marketing materials, not the warranty described in the warranty packet.

       Either conclusion would be reasonable in light of the context of the

 executive’s deposition testimony. See Brooks v. Colo. Dept. of

 Corrections, 12 F.4th 1160, 1170–71 (10th Cir. 2021) (concluding that

 deposition testimony was ambiguous in light of the context of the

 testimony). Although the executive stated that he’d seen “the warranty

 packet” when he had picked up the buses, he was then asked whether he’d

 seen “all of those warranties prior to ordering the buses.” Appellant’s

 App’x vol. 2, at 272 (emphasis added). The executive agreed that he’d

 reviewed the warranties “through his homework and research.” Id.

       This reference to “homework and research” related to an earlier

 exchange in the deposition. In that exchange, the executive had testified

 that he’d reviewed the warranties on “the website or brochures and things



                                        9
Appellate Case: 21-4107    Document: 010110768882    Date Filed: 11/15/2022   Page: 10



  like that,” though “[m]aybe not for [Wasatch’s] specific buses.” Id. at

  266. 3

           Later in the deposition, the questioner appeared to refer back to the

  warranties that the executive had reviewed on the website and in

  brochures—not in the warranty packets. So when the executive referred

  later to “those warranties,” he could have been referring again to the

  descriptions on the website and in the brochures rather than in the warranty

  packets.

           Though the marketing materials and warranty packets referred to the

  same warranties, the contents bore substantial differences. For example,

  this is what Forest River’s brochure said about the warranty:




  3
         The warranty packet set forth the warranties for a specific bus. See
  Appellant’s App’x vol. 2, at 439 (“This booklet explains in detail the
  warranty coverage for your bus.” (emphasis added)). So when the executive
  testified that he might not have reviewed the warranty “for our specific
  buses,” a factfinder could reasonably infer that he hadn’t reviewed the
  warranty packet. See Appellant’s App’x vol. 2, at 266.
                                          10
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 11



  Appellant’s App’x vol. 4, at 1093, 1095. In contrast, the warranty packet

  contained eight pages, setting out limitations on the coverage and on the

  remedies:




  Appellant’s App’x vol. 2, at 444–45.




                                         11
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 12



        The deposition exchange did not specify which warranty the Wasatch

  executive had reviewed. So a factfinder could reasonably find that Wasatch

  had bought the buses without knowing the three limitations in the warranty

  packet. Given the reasonableness of that finding, the district court

  shouldn’t have decided as a matter of law that Wasatch had known about

  the limitations in the warranty packet. 4

  VII. We reject Forest River’s arguments for affirmance on alternative
       grounds.

        Forest River argues that we should affirm the grant of summary

  judgment on four alternative grounds: (1) estoppel, (2) puffery, (3) lack of

  damages, and (4) lack of reasonable reliance. We reject these arguments.

        A.    Wasatch is not estopped from challenging enforcement of
              the limitations in the written warranty.

        Forest River contends that Wasatch cannot challenge the warranty

  packet’s limitations. For this contention, Forest River invokes the doctrine

  of estoppel, observing that Wasatch sought and obtained repairs for the




  4
        The dissent relies on the Wasatch executive’s references to “those
  warranties” and his pleasure with the length of the warranty and “what it
  covered.” Dissent at 1 – 2 (quoting Appellant’s App’x vol. 2, at 266, 272).
  In the dissent’s view, those references establish that the executive had seen
  the warranty packet before purchasing the buses. In our view, the context
  creates an ambiguity in these references; the executive could have been
  referring to the descriptions of coverage in the marketing materials. Given
  the context, the factfinder should be allowed to interpret these references.
                                        12
Appellate Case: 21-4107   Document: 010110768882    Date Filed: 11/15/2022   Page: 13



  buses. Wasatch responds that it obtained repairs based on the oral

  warranty, not the warranty packet.

        In district court, Forest River did not make this estoppel argument

  when seeking summary judgment. See Appellant’s App’x vol. 1, at 49–84.

  Because estoppel is an affirmative defense, Forest River bore the burden of

  persuasion. See State v. Hamilton, 70 P.3d 111, 120 (Utah 2003) (stating

  that “estoppel is an affirmative defense” and the defendant “bore the

  burden of proving reliance”); Schill v. Choate, 247 N.E.2d 688, 696 (Ind.

  App. 1969) (“Since estoppel is an affirmative defense, [the defendants] had

  the burden to suggest facts which would invoke that doctrine before the

  trial court.”). So Forest River bore the burden to show the absence of a

  disputed material fact. Hutchinson v. Pfeil, 105 F.3d 562, 564 (10th Cir.

  1997). Forest River didn’t satisfy this burden.

        In asserting estoppel, Forest River assumes that Wasatch knowingly

  benefited from the warranty described in the packet. See, e.g., Mathews v.

  REV Recreation Grp., Inc., 931 F.3d 619, 623 (7th Cir. 2019) (stating that

  the plaintiffs “cannot have it both ways: relying on the contract when it

  works to their advantage to get repairs done and then alleging that it is

  unconscionable when it doesn’t”). But in moving for summary judgment,

  Forest River didn’t argue that Wasatch had obtained the repairs based on

  the warranty packet rather than the oral warranties preceding the sale. So

  Wasatch had no chance to respond to this argument as a basis for summary

                                        13
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 14



  judgment. See Kannady v. City of Kiowa, 590 F.3d 1161, 1170 (10th Cir.

  2010) (requiring notice to the party that it “had to come forward with all of

  [its] evidence”). Given the inability to respond, we decline to award

  summary judgment on the basis of estoppel. See Tavery v. United States,

  32 F.3d 1423, 1427 n.5 (10th Cir. 1994) (stating that we would not affirm

  on alternative ground because the summary judgment motion hadn’t alerted

  the plaintiff to the need to present evidence on a particular issue).

        B.    A factfinder could reasonably conclude that Forest River’s
              assurances had not constituted puffery.

        Forest River also argues that the alleged statements about the buses

  constituted puffery rather than oral warranties. Forest River characterizes

  Wasatch as a sophisticated buyer that should have used its own expertise in

  assessing Forest River’s statements about the buses.

        When a seller expresses an opinion about the quality of a product,

  the opinion may constitute puffery rather than a warranty. See Kesling v.

  Hubler Nissan, Inc., 997 N.E.2d 327, 330 (Ind. 2013); Boud v. SDNCO,

  Inc., 54 P.3d 1131, 1134–36, 1138 (Utah 2002). And some of the alleged

  statements do involve puffery rather than facts. For example, Wasatch cites

  statements from Forest River employees that the buses were “[the] highest

  end product,” that Forest River “would take really good care of the buses,”

  that the buses would be “amazing,” that Forest River would do “a good job

  building them,” and that construction of the buses “would be a high


                                        14
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 15



  priority.” Appellant’s Reply Br. at 18–19 (quoting Appellant’s App’x vol.

  2, at 264). These alleged statements would not involve factual matters that

  could be proven true or false.

        But Wasatch also points to alleged statements that would involve

  factual matters. For instance, Wasatch cites Forest River’s alleged

  statement that the buses were suitable for a particularly difficult route

  spanning over 350 miles in inclement weather and with substantial changes

  in elevation. This alleged statement would have quelled Wasatch’s stated

  concern about the durability of the buses, creating a factual question about

  the existence of a warranty that the buses could endure this route. See

  Wiseman v. Wolfe’s Terre Haute Auto Auction, Inc., 459 N.E.2d 736, 737–

  38 (Ind. Ct. App. 1984) (concluding that a description of a truck as “road

  ready” was a statement of fact sufficient to create a warranty). So we can’t

  affirm by lumping together all of the alleged statements as mere puffery.

        C.    Factual disputes exist on Wasatch’s damages.

        Forest River also insists that Wasatch hasn’t presented evidence

  tying the defects to the state’s cancellation of the contract. Without this

  evidence of causation, Forest River contends, Wasatch didn’t prove

  damages.

        Forest River points to Wasatch’s separate suit against the Utah

  Department of Transportation. There the Department didn’t allege that it

  had terminated the contract because of problems with the buses. Instead,

                                        15
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 16



  the Department denied terminating the contract, argued that Wasatch had

  breached the contract, and accused Wasatch of embezzlement. Forest River

  also argues that Wasatch has relied on hearsay and speculation to link

  termination of the state contract to defects in the buses.

        We reject this alternative argument for affirmance. For the state

  contract, factual questions existed about Wasatch’s reliability based on the

  constant breakdowns. It’s reasonable to conclude that these breakdowns

  had contributed to the state’s dissatisfaction with Wasatch’s performance

  and to termination of the contract.

        Apart from termination of the state contract, Wasatch presented

  evidence tying the defects to other damages. For example, Wasatch

  presented evidence that it had to buy a new bus to cover the route. See

  Appellant’s App’x vol. 4, at 1006. 5 And Forest River doesn’t question the

  availability of damages for Wasatch’s extra expense in buying the new bus.

        Because factual issues remain as to Wasatch’s alleged damages, we

  can’t affirm the grant of summary judgment on this ground.




  5
        In seeking summary judgment, Forest River asserted that Wasatch
  had relied solely on cancellation of the state contract. In the amended
  complaint, however, Wasatch had also alleged the need to buy another bus
  to continue servicing the route. Appellant’s App’x vol. 1, at 21.
                                        16
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 17



        D.       Forest River didn’t prevent a fact-issue on reasonable
                 reliance.

        Forest River also argues that even if it hadn’t disclosed the warranty

  packet, Wasatch should have read the contract or asked to see a copy of the

  packet before relying on oral warranties. But Forest River didn’t make this

  argument in its summary-judgment motion, so Wasatch never had an

  opportunity to present evidence on this issue. Without that opportunity, we

  would ordinarily decline to affirm on an alternative ground. See pp. 13–14,

  above (discussing Tavery v. United States, 32 F.3d 1423, 1427 n.5 (10th

  Cir. 1994)).

        Even if we were to consider affirmance on this ground, the summary-

  judgment record wouldn’t prevent a finding of reasonable reliance. That

  record contains Forest River’s order form, and the form says nothing about

  a separate document limiting the warranty. Appellant’s App’x vol. 4, at

  1107–10. Without such a disclosure, how would Wasatch have known that

  another document had limited the warranties? To the contrary, Wasatch

  presented evidence that it had obtained oral assurances that the buses could

  travel a demanding route of over 350 miles in inclement weather and with

  substantial changes in elevation. 6 From that evidence, a factfinder could




  6
        Forest River also argues that it was unreasonable to rely on
  statements of opinion. But some of the asserted misrepresentations
  constituted statements of fact. See Part VII(B), above.
                                        17
Appellate Case: 21-4107   Document: 010110768882   Date Filed: 11/15/2022   Page: 18



  justifiably determine that Wasatch had reasonably relied on Forest River’s

  oral warranties.

                                      * * *

        We vacate the grant of summary judgment to Forest River and

  remand the case to the district court for further proceedings.




                                        18
Appellate Case: 21-4107       Document: 010110768882       Date Filed: 11/15/2022       Page: 19



  21-4107, Wasatch Transportation v. Forest River
  PHILLIPS, J., dissenting.

         I would affirm. The district court correctly ruled that the deposition testimony

  shows “Mr. [Steven] Fuller [of Wasatch Transportation] had the opportunity to review

  Forest River’s written limited warranty and was aware of its terms prior to the purchase.”

  App. vol. 5, at 1205. As the court found, Mr. Fuller admitted during his deposition that he

  indeed had such awareness from the outset. Mr. Fuller unambiguously testified that he

  had pre-purchase knowledge of Forest River’s limited warranty1:

         Q: And did anyone at Lewis give you warranty booklets with the buses?

         A: I can’t remember if the warranty booklets came from Lewis or from
         Glaval directly.

         Q: Okay.

         A: I think they [the warranties] were on the buses when we picked them up
         from Glaval, actually. There was like a packet that—I believe the—the actual
         exchange took place when I picked up my bus from, you know, Rick or
         Heidi. One of those two walked me through the bus and gave me the warranty
         packet, and then we brought it to Lewis.

         Q: And to your knowledge, the warranty packet information was in the other
         two buses?

         A: Correct.

         Q: And you had reviewed all of those warranties prior to ordering the buses?

         A: That’s correct.



         1
           A warranty provides (1) defined coverage (2) for a specified duration. I disagree
  that the two components are evaluated as separate warranties or that the word “warranty”
  has a multiple meanings.
Appellate Case: 21-4107      Document: 010110768882          Date Filed: 11/15/2022       Page: 20



  R. vol. 2., at 272 (emphases added). Read together with the preceding lines, as provided

  above, it is clear that “all of those warranties” refers to those warranties contained in the

  “warranty-packet information.” Even splintering the warranty into pieces—duration,

  parts, remedies—the majority encounters a dead end. By admitting that he reviewed “all

  of those warranties” in the “warranty-packet information,” Mr. Fuller admitted that he

  had reviewed all the majority’s splintered pieces too.

         If any doubt remained on this point, Mr. Fuller dispelled it when he testified that,

  during his initial visit to Forest River in November 2013, he approved of the warranty’s

  duration and coverage:

         Q: Did you ask any questions during this November visit to Glaval about its
         warranty?

         A: Absolutely.

         Q: And what—what were you told?

         A: I can’t remember the specific discussions pertaining to the warranty, other
         than I was pleased about how long it was and what it covered.

  Id. at 266 (emphasis added). This alone undoes the majority’s central argument that Mr.

  Fuller might not have known of the warranty coverage terms before reading the warranty

  packets inside the buses at delivery.

         And still more. Mr. Fuller testified that he continued to communicate with Forest

  River about warranties after his November 2013 visit to Forest River’s plant and before

  Wasatch’s ordering the buses in January 2014:

         Q: Did you have any further conversations with Heidi [of Forest River]
         between your visit to Elkhart [November 2013] and the time that the buses
         were ordered [January 2014]?

                                                2
Appellate Case: 21-4107      Document: 010110768882         Date Filed: 11/15/2022      Page: 21




         A: I’m confident we did, yeah.

         Q: And what would you have talked about?

         A: Timing. Warranties. Bus quality. All the same stuff several times.
         Specific equipment on the buses, those types of things.

  Id. at 268 (emphasis added). The district court correctly ruled that Mr. Fuller’s deposition

  testimony establishes that he knew the terms of Forest River’s warranties before the bus

  purchases.

         None of this is startling. Mr. Fuller was a high-level employee of a major

  commercial business and was responsible for guiding a significant purchasing decision:

         Q: And did you understand what the terms of the Freightliner warranty were?

         A: Probably.

         Q: What about the Cummins engine warranty?

         A: I probably understood those as well.

         Q: You were pretty thorough in your work; weren’t you?

         A: I believe I was, yes.

         Q: Did you ask to see any of the warranties from any of these manufacturers?

         A: I believe I reviewed all the warranties from all the manufacturers. Maybe
         not for our specific buses, but based on, you know, the website or brochures
         and things like that.

  Id. at 266.

         I don’t read Mr. Fuller’s last answer as addressing Forest River’s warranty.

  Nothing in it undermines Mr. Fuller’s testimony about his knowledge of Forest River’s

  warranty during his initial visit in November 2013 or his continued communications with

                                               3
Appellate Case: 21-4107       Document: 010110768882          Date Filed: 11/15/2022    Page: 22



  Forest River about warranties in the weeks leading up to Wasatch Transportation’s

  ordering the buses in January 2014.

         Finally, I would rule that the district court didn’t abuse its discretion in

  disregarding Mr. Fuller’s declaration. The declaration came in response to Forest River’s

  motion for summary judgment. As the district court noted, “this declaration cannot be

  squared with Mr. Fuller’s deposition testimony.”2 App. vol. 5, at 1204. The court acted

  within its discretion in applying the rule that “when a declaration conflicts with previous

  testimony, the declaration ‘will be disregarded when a court determines that it represents

  an attempt to create a sham fact issue.’” Id. (quoting Steele v. Kroenke Sports Enters.,

  L.L.C., 264 F. App’x 735, 744 (10th Cir. 2008)).

         For these reasons, I would affirm the district court’s order granting summary

  judgment to Forest River.




         2
           At the end of the deposition, defense counsel asked, “Will Mr. Fuller read and
  sign?” and was told “Yes.” App. vol. 2, at 305. In addition, I note that counsel for
  Wasatch Transportation chose not to ask Mr. Fuller any questions at the deposition, so I
  surmise that it saw no need to “clarify” his testimony as it later claims to do with his
  declaration. Thus, Forest River pinned Mr. Fuller to crucial testimony. The district court
  wisely declined Wasatch Transportation’s plea to unpin him.
                                                 4